Title: To Thomas Jefferson from Robert R. Livingston, 11 January 1804
From: Livingston, Robert R.
To: Jefferson, Thomas


               
                  Dear Sir 
                  Paris 11th Jany 1804
               
               I have before me your favors of the 4th & 9th of November, I do not know whether to be glad or sorrey that the marriage has not taken effect, it might possibly have given offence, it might also have been made productive of some advantage. speaking confidentialy with one of the ministers on the subject he inquired particularly about the probable fortune of the lady I told  him that notwthstdg the father was one of our richest  men yet her fortune of would probably be no great object to a man of his rank (which you would believe if you saw the manner in which the family live here) but that this would be of no moment, that I would charge myself with her marriage portion in certain arrangement that might be made between us and thing He understood me smiled & said that he would charge himself with the care of breaking the bussiness to bonaparte and preparing him for it I sincerly rejoice at the increase of republicanism with us. but how can it be otherwise when your measures & the success that attends them must force conviction upon the most prejudiced. You would be flattered if you were here to see the ground on which we stand in Europe & you would be still more flattered if you could contrast it with that we held on my arrival, since it would show that we are indebted for it to your administration. The picture you draw of national prosperity at home & the success of our negotiations abroad present us in the most respectable point of view. The following triffling incident may serve to prove it. My son in Law has gone upon a vissit to London Not only the people here but the whole corps diplomatique suppose he is gone to offer your mediation for peace, & because I stand well here & have made some fortunate guesses they believe I am in the secret of one if not of both courts & are perpetually making inquiries of when I hear from him, when he is to return &c. they even inform themselves who he vissits most in London. The Stocks have risen from this triffling incident & I have no doubt that in a proper state of things if I were empowered to make it your mediation would be accepted. But peace is yet remote the objects of controversy too uncertain to render any advances towards it possible till some misfortune happens to one or the other party.
               I will not trouble you with our bussiness which however so far as the commissioners are concerned goes as ill as possible & will if some remedy is not soon applied excite the most serious discontents in a numerous class of citizens in America as it already has among those here but they deny my right to controul or even to advise with them & if I may judge by Mr. Madisons letter they have given a very improper view both of the claims, & of the doubts that they pretend to have arisen under the treaty. I confess Sir I feel some sense of indignity, in the governments receiving advice & acting upon it without first consulting their minister, at present Mr. Skipwith is as much minister as I am in the view of our government & yet there are strong reasons for the commercial agent here, being as much under the direction of the minister as his secretary & without this he will not only be a useless, but a dangerous officer—You will find details of my bussiness in the letters to the secretary of State, together with my reasons for wishing to have my place supplied as soon as possible. No cause now exists for my making any farther sacrafices by prolonging my stay here. My affairs call me imperiously home. I must therefore Sir entreat you to comply as early as possible with my request. I had thought of Mr. Skipwith as chargé des affairs till my place could be supplied, but I find there are insurmountable objections to the appointment, both as it relates to our own citizens & to this government. recollect too Sir in your nomination that your minister has the custody of many millions. I trust Sir that if no minister is appointed in time a power will be sent me to name, or What I should prefer that you would name a charge des affairs so that I may leave this in April—Mr. McClures appointment has turned out a very unfortunate one He has obtained such a decided influence over the board of commissioners as to lead them into measures hurtful in my idea to our interests & so disgusting to every american here that it will be impossible for them to give satisfaction hereafter. They hold themselves at a distance from me I know not what is done all I know is that nothing is doing & that unwearied pains are taken to disgust the americans with the treaty but happily without effect. That I may Sir change this disagreeable subject
               Let me communicate to you some very interesting discoveries of Ct Rumford who is now here & who has mentioned them to me (they are not yet published) by these it would seem that the whole bussiness of heat considered as a body is refuted, or that cold is also a body and not a negative quality. Two polished brass balls the one covered the other not, were filled with boiling water. The one that was covered with a linnen shirt grew cold in much less time than the other. both were reduced by ice to a low temperature & were carried into a room heated to 64 degrees the one that was cloathed obtained the temperature of the room first. One ball was laquered with two coats of varnish the other was left unvarnished, hot water was put in both the varnished ball lost its heat in much less time than the other An extreamly sensible thermometer of a peculiar form which Ct Rumford calls a thermescope was placed between two cylinders of brass & at equal distance from each The one was heated ten degrees above a given point & the others cooled as much below it The thermescope being equaly acted upon by both remained unchanged The heated ball was blackned & the thermometer rose because more heat was transmitted. it was covered with a thin animal substance (gold beaters skin) & the effect was the same The same experiment was reversed by puting the covering on the cold ball when the thermometer fell because more cold was transmitted if a sheet of paper was interposed between one or the other ball the thermometer rose or fell according as the interposition was to one or the other of the balls. These with a variety of other similar experiments prove that cold acts positively as well as heat, that it acts in right lines that both are repelled by polished surfaces & transmitted by animal ones, particularly when they are blackened. It is for this reason, as Rumfort alledges, that the people of hot climates are black & the bears of Siberia white. The heat of the negro passes off rapidly in the shade while his polished skin together with the evaporation of his perspiration makes him less sensible of the rays of the sun. The white bear retains his internal heat & repels the rays of cold in winter by the colour & polish of his hair & as he has no wood to cover him no cavern to retreat to in summer the same polish resists the rays of the sun which wd otherwise be insufferable in shining upon him for months together. From the facts I have mentioned he deduces many useful practical inferences. The system he builds upon it is that all bodies are in perpetual motion & act upon each other by an intervening fluid. That when a body that has more motion acts upon one that has less it renders it warmer while it looses its own heat or rather motion by being reacted upon by the body that has less motion. The ball with the shirt grows cold first because the polish of the naked one repells the rays of cold from external bodies while the shirt admits them & for the same reason the last grows warm first in a heated atmosphere. The sun which if heat was a body would be perpetualy loosing a part of its mass & by this means disorder the whole planetary system in fact sends of no rays but by its internal motion—acting thro the intervention of a fluid on other bodies renders them warm while it remains unchanged itself. The rays on the contrary sent us from the fix stars having lost a part of their motion by their distance are cold & thus diminish the heat thus the heat that the sun occasions & which would by its continual action set us on fire were it not thus counteracted The coldest nights are those on which the stars shine brightest & no clouds ward off their cold rays.
               I do not know what you may think of the system, but the facts are curious & interesting. The essay will probably be soon printed in England as it has been sent by Ct Rumford to the royal society. preparations continue as ardently as ever for the descent & the army talk as familliarly of what they are to see & do in London as if they were already there. Yet I confess that I do not think the mean adequate to the end & therefore doubut  whether the expedition will be undertaken. the contrary is however the prevailing sentiment  here Your commissions shall be attended to but Mme. Corneys tea having been some time in Quarantine has not yet reached me. I presented her your letter which she recd with great pleasure. she is at present confined & has been so this ten months by a fall by which she broke her thigh. Your friend La fayette left town yesterday after dining with me. He came down to partake of a grand fete given me by the Americans in Paris to the number of 71. all that are in Paris except McClure Mercer & Skipwith who did not chuse to honor me by their presence without my being able to assign any reason for their absence.
               Mr. Tallerand & most of the ministers were present & highly pleased with their entertainment
               I pray you to accept the assurances of the high esteem & sincere attatchment with which I have the honor to be dear Sir 
               Your Most Ob hum: Servt
               
                  Robt R Livingston 
               
            